Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Remarks and Amendment filed 05/10/2022, that amended claims 2-3 and 7.
	Claims 1-9 are pending.
Election/Restrictions
During a telephone conversation with Janice DeYoung on 11/30/2021, a provisional election was made to prosecute the invention bortezomib as a species of NFkB inhibitor, claims 1-3 and 7; and “to avoid strenuous or intense physical activity or exercise” as a species of recommendation.
The search was extended to further include the following NFkB inhibitors:  Bay 11-7082, beta-carboline, digitoxin, cantharidin, and rapamycin; and the following recommendations: sotalol and an implantable cardiac defibrillator.  
Claims 1-9 were included in this election of species requirement.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
The objection of claim 3 is withdrawn in light of the amendment to claim 3 that deletes the “s” from “prevents.”
The objection of claim 7 is withdrawn in light of the amendment to claim 7 that substitutes lower case letters for the listed inhibitors.
35U.S.C. § 112 Rejection
The rejection of claims 2 is withdrawn in light of the amendment to claim 2, wherein the term “such as” was deleted and the terms within parenthesis were deleted.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/182609 to Bodemer (IDS).
Bodemer ‘609 teaches a method of treating an inflammatory skin disease in a subject in need thereof comprising administering a therapeutically effective amount of an inhibitor of NF-κB signaling pathway (claim 2 of ‘609).  SAMEC syndrome is a preferred inflammatory skin disease, which is characterized by Severe dermatitis, multiple Allergies, Metabolic wasting with Ectodermal dysplasia and arrhythmogenic Cardiomyopathy (pg. 1 and claim 4 of ‘609).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/182609 to Bodemer (IDS, 12/28/20)  as applied to claim 1 above, and as evidenced by InvivoGen (PTO-892).
Bodemer ‘609 is applied as stated in the above 35 USC 102 rejection.  Bodemer ‘609 further teaches that the term “inhibitor of NF-κB signaling pathway” refers to any compound that is capable of inhibiting the NF-κB signaling pathway, such as bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin, and cantharidin (page 14 line 7, page 17 lines 5-6, 26, 28, page 19 lines 6-7).  
Bodemer ‘609 differs from the instantly claimed invention in that it does not exemplify the NF-κB inhibitors of the instant claims.
Regarding instant claims 3-5, InvivoGen evidences Bay 11-7082 as an NF-κB inhibitor, whose mode of action includes inhibiting the phosphorylation of IκB, which is essential for the release of NF-κB from the cytosolic Iκb/ NF-κB complex.  This inhibition interferes with the kinase activation loops of NF-κB.  Bay 11-7082 may also prevent the translocation of NF-κB and it blocks ATPase activity.  Thus, the teaching of Bay 11-7082 in Bodemer meets the limitations of instant claims 3-5.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin and cantharidin as the NF-κB inhibitor of Bodemer to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motived to select bortezomib, Bay 11-7082, rapamycin, beta-carboline, digitoxin and cantharidin to treat SAMEC, with a reasonable expectation of success, because Bodemer teaches these NF-κB inhibitors as useful compounds for treating SAMEC. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/182609 to Bodemer (IDS, 12/28/20) as applied to claims 1 and 3-9 above, and further in view of Basso (PTO-892), as evidenced by te Rijdt (PTO-892)
Bodemer is applied as stated in the above 35 USC 102 and 103 rejections.  Bodemer additionally teaches that the anti-inflammatory diseases as those associated with desmoglein-1 (DSG1) gene deficiencies, wherein these genes encode desmosomes, which are critical for intercellular junctions and maintenance of epithelial barriers in the epidermis, digestive epithelium and heart.
Bodemer ‘609 differs from the instantly claimed invention in that it does not teach a recommendation or further advising step, as recited in instant claim 2.  
Basso teaches physical exercise restriction, antiarrhythmic drugs, such as sotalol, beta blockers, and implantable cardioverter-defibrillator therapy for patients with arrhythmogenic right ventricular cardiomyopathy (ARVC) to decrease sudden death in young people and athletes (abstract).  Basso further teaches that desmosomal proteins have been implicated in a recessive cardiocutaneous syndrome that presents with palmoplantar keratosis, wooly hair and ARVC (page 1290).  
As evidenced by te Rijdt’s publication, “Clinical utility gene card for: arrhythmogenic right ventricular cardiomyopathy (ARVC),” arrhythmogenic right ventricular cardiomyopathy (ARVC) and arrhythmogenic cardiomyopathy (ACM) are synonyms.  See 1.1 entitled “Name of the disease (synonyms)” (page 1).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the physical exercise restrictions, sotalol or implantable cardioverter-defibrillator of Basso to the methods of Bodemer ‘609 to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motivated to add the physical exercise restrictions, sotalol or implantable cardioverter-defibrillator of Basso to the methods of Bodemer ‘609 because Basso teaches these activities to  decrease sudden death in subjects with arrhythmogenic right ventricular cardiomyopathy, a disease component of SAMEC.

RESPONSE TO ARGUMENTS
35 USC § 102 over WO 2017/182609 to Bodemer (IDS)
Applicant argues that Bodemer does not disclose treating arrhythmogenic cardiomyopathy, a condition of the heart.
This argument is not persuasive.  The Abstract of Bodemer ‘609 teaches a method of treating the inflammatory skin diseases of patients with SAMEC syndrome by inhibiting the NF-kB signaling pathway by administering an inhibitor of NF-kB signaling pathway.  Bodemer ‘609 specifically defines SAMEC syndrome as an inflammatory skin disease, which is characterized by Severe dermatitis, multiple Allergies, Metabolic wasting with Ectodermal dysplasia and arrhythmogenic Cardiomyopathy (pg. 1 and claim 4 of ‘609).  Therefore, since Bodemer ‘609 teaches treating SAMEC disease, wherein arrhythmogenic cardiomyopathy, is a component of SAMEC disease, Bodemer ‘609 teaches a method of treating arrhythmogenic cardiomyopathy.  
Applicant argues that Bodemer ‘609 teaches that no significant inflammation was observed in the heart, which expresses DSP but not DSG1. 
This argument is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of treating inflammation and a method of treating DSG1 protein expression) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are directed toward a method of treating a subject with arrhythmogenic cardiomyopathy.  The claims make no mention of treating inflammation or treating proteins.
Applicant argues that Bodemer does not suggest a step of identifying a subject as having or at risk of developing ACM (arrhythmogenic cardiomyopathy).  
This argument is not persuasive.  Bodemer ‘609 teaches their methods for administration of subjects in need thereof, wherein patients with SAM or SAMEC syndrome are taught as subjects in need thereof.  Thus, Bodemer ‘609 does teach a step of identifying a subject as having or at risk of developing ACM.  If a patient is diagnosed with SAM or SAMEC, they are identified as having ACM.

35 USC § 103 over WO 2017/182609 to Bodemer (IDS), as evidenced by InvivoGen (PTO-892)
35 USC § 103 over WO 2017/182609 to Bodemer (IDS) in view of Basso (PTO-892), as evidenced by te Rijdt (PTO-892)
	Applicant argues that the cited art does not teach every element of the current claims.
	This argument is not persuasive.  As stated in the above rejections and above response to arguments, the cited art does teach every element of the current claims.
	Applicant argues that the Office has failed to demonstrate why one skilled in the art would have reasonably expected that NF-kB inhibitors could be used to treat the heart condition ACM, when Bodemer states that in their treatment population, no inflammation was observed in the heart.
This argument is not persuasive.  As stated above, the instant claims are not directed toward inflammation.  The treatment population of Bodemer and the treatment population of the instant claims are both subjects with arrhythmogenic cardiomyopathy.  The methods of Bodemer and the instant claims both administer an NFkB signaling inhibitor as the active agent. Since Bodemer ‘609 teaches a method of treating the inflammatory skin disease SAMEC, wherein arrhythmogenic cardiomyopathy, is a component, by administering an NF-kB signaling pathway inhibitor, there is a reasonable expectation of success that NF-kB inhibitors can be used to treat arrhythmogenic cardiomyopathy.
Applicant argues that Bodemer discloses that “inflammation was only observed in tissues and organs where both DSP and DSG 1 are concomitantly expressed and that no significant inflammation was observed in the heart and the Bodemer therefore teaches away from using NF-kB inhibitors or other anti-inflammatory treatments for ACM, an inflammatory heart condition.
This argument is not persuasive.  Again, the instant claims are not directed toward a method of treating inflammation or proteins, but toward a method of treating arrhythmogenic cardiomyopathy.  Bodemer does not teach away from using NF-kB inhibitors to treat arrhythmogenic cardiomyopathy.  Bodemer specifically teaches a method of treating the inflammatory skin disease SAMEC, wherein arrhythmogenic cardiomyopathy, is a component, by administering an NF-kB signaling pathway inhibitor.
Applicant argues that InvivoGen, Basso, and te Rijdt do not teach or suggest ACM to be an inflammatory heart condition treatable with NF-kB inhibitors.  
This argument is not persuasive.  The instant claims are not directed toward inflammatory or an inflammatory heart condition but toward a method of treating a subject with ACM.  In response to Applicant's continuing argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., inflammation) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims and the prior art both teach treating ACM with NFkB inhibitors.
Applicant argues that there is no reasonable expectation of success because Bodemer teaches away on the point that ACM is a condition that “involves infiltrating inflammatory cells and activation of an immune response in cardiac myocyctes,” and that the skilled artisan could not have reasonable expected that DSG1, or any other NF-kB inhibitor, could be used to treat ACM.
This argument is not persuasive.  As stated numerous times, Bodemer specifically teaches a method of treating the inflammatory skin disease SAMEC, wherein arrhythmogenic cardiomyopathy, is a component, by administering an NF-kB signaling pathway inhibitor.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622